DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 11 and the claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, claim 5 recites “a first control transistor disposed between a gate electrode of the emission control transistor and the anode of the light-emitting diode.”  Examiner believes this recitation to be in error because it is inconsistent with TR1 as depicted in Figs. 16 and 18 of Applicant’s drawings.  Specifically, none of the terminals of TR1 is connected to a gate of the emission control transistor.
As to claims 9 and 11, each of these claims suffers from a similar infirmity as claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2017/0220150 A1, Published August 3, 2017).
As to claim 1, Wu discloses a touch display device, comprising: 
a display panel including sub-pixels (Wu at Fig. 5; ¶ [0025]-[0026]); 
a touch sensor including a touch electrode formed electrically in common with an electrode of a light-emitting diode included in the sub-pixels (Wu at Figs. 5-6; ¶ [0027] discloses “The anodes 30 and the cathodes 50 are not only configured to display images of the OLED in a display stage of the OLED panel, but also configured to carry out a touch recognition by means of time-divisionally multiplex of the anodes 30 in a touch recognition stage of the OLED panel”); and 
a touch driver configured to sense the touch sensor (Wu at Fig. 5, time-division drive module 13; ¶ [0025] discloses “The anodes 30 are configured to multiplex time-divisionally to alternately form common electrodes or touch electrodes. The time-division drive module 13 time-division outputs, to the anodes 30, a touch drive voltage or a display drive voltage. Thus the OLED panel of the present invention may also make a touch recognition without extra touch electrodes”), 
wherein the electrode of the light-emitting diode serves as an electrode to cause the light emitting diode to emit light during a turn-on period of an emission control transistor for controlling emission of the light emitting diode and as the touch electrode during a turn-off period of an emission control transistor for controlling emission of the light-emitting diode (Wu at Figs. 5-6, TFT 2 is analogous to an emission control transistor; ¶ [0029] discloses “The touch drive voltage or the display drive voltage is outputted time-divisionally by the time-division drive module 13 to the anodes 30. When the touch drive voltage is outputted to the anodes 30, the anode 30s serve as the touch electrodes for touch recognition.  When the display drive voltage is outputted to the anodes 30, the anodes 30 are used for display of the organic light emitting layer 4….  The display and the touch of the time-division drive module 13 in the present invention are operated time-divisionally. When the anodes 30 serve as the touch electrodes, the TFT 2 for driving the OLED is in an off state. At that moment, the cathode 50 corresponding to each subpixel is in a floating state and the touch signal of the anodes 30 are not shielded. In this way, the touch effect is not affected.”).
As to claim 2, Wu discloses the touch display device of claim 1, wherein the electrode of the light-emitting diode is either an anode or a cathode (Wu at Figs. 5-6, anode 30 or cathode 50).
As to claim 4, Wu discloses the touch display device of claim 1, wherein the electrode of the light-emitting diode includes a cathode and an anode (Wu at Fig. 5, anode 30 and cathode 50), and 
wherein the cathode of the light-emitting diode either electrically floats or is electrically connected to the touch driver for a touch operation period for touch sensing of the touch sensor (Wu at ¶ [0029] discloses “When the anodes 30 serve as the touch electrodes, the TFT 2 for driving the OLED is in an off state. At that moment, the cathode 50 corresponding to each subpixel is in a floating state and the touch signal of the anodes 30 are not shielded. In this way, the touch effect is not affected”).
As to claim 8, Wu discloses the touch display device of claim 1, wherein the touch driver performs a sensing operation through the electrode of the light-emitting diode for the turn-off period of the emission control transistor (Wu at Figs. 5-6; ¶ [0029]).
As to claim 12, Wu disclose a method for driving a touch display device including a display panel including sub-pixels, a touch sensor including a touch electrode formed electrically in common with a common electrode of a light-emitting diode included in the sub-pixels (Wu at Fig. 5; ¶ [0025]-[0026]), and a touch driver configured to sense the touch sensor (Wu at Fig. 5, time-division drive module 13; ¶ [0027]), the method comprising: 
causing the sub-pixels to emit light based on a signal to the common electrode for a display operation during a turn-on period of an emission control transistor for controlling emission of the light emitting diode to display an image on the display panel; and sensing a voltage status of the common electrode of the light emitting diode for a touch operation during a turn-off period of an emission control transistor for controlling emission of the light-emitting diode for touch sensing of the touch sensor (Wu at Figs. 5-6, TFT 2 is analogous to an emission control transistor; ¶ [0029] discloses “The touch drive voltage or the display drive voltage is outputted time-divisionally by the time-division drive module 13 to the anodes 30. When the touch drive voltage is outputted to the anodes 30, the anode 30s serve as the touch electrodes for touch recognition.  When the display drive voltage is outputted to the anodes 30, the anodes 30 are used for display of the organic light emitting layer 4….  The display and the touch of the time-division drive module 13 in the present invention are operated time-divisionally. When the anodes 30 serve as the touch electrodes, the TFT 2 for driving the OLED is in an off state. At that moment, the cathode 50 corresponding to each subpixel is in a floating state and the touch signal of the anodes 30 are not shielded. In this way, the touch effect is not affected.”).
Claims 1, 3, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Na (US 2018/0113531, Published April 26, 2018).
As to claim 1, Na discloses a touch display device, comprising: 
a display panel including sub-pixels (Na at Fig. 1); 
a touch sensor including a touch electrode formed electrically in common with an electrode of a light-emitting diode included in the sub-pixels (Na at Figs. 1-2); and 
a touch driver configured to sense the touch sensor (Na at Figs. 1-2, 8, touch driving circuit 124), 
wherein the electrode of the light-emitting diode serves as an electrode (Na at ¶ [0038] discloses “Specifically, an anode electrode of an organic light-emitting diode disposed in each pixel P in the display panel may be used as the touch electrode TE for the touch panel.”) 
to cause the light emitting diode to emit light during a turn-on period of an emission control transistor for controlling emission of the light emitting diode (Na at Figs. 1-2, 7, emission transistor ET; ¶ [0058] discloses “In the display period, the emission transistor ET is turned on and the scan transistor SCT is turned on. The switching transistor SWT is turned off. In the display period, a data voltage is supplied to the data line DL, thus supplying the driving power to the organic light-emitting diode OLED.”) and 
as the touch electrode during a turn-off period of an emission control transistor for controlling emission of the light-emitting diode (Na at ¶ [0059] discloses “In the touch period, the emission transistor ET and the scan transistor SCT can be turned off.”).
As to claim 3, Na discloses the touch display device of claim 1, wherein the electrode of the light-emitting diode includes a cathode and an anode (Na at Fig. 2, OLED), and 
wherein the cathode of the light-emitting diode is electrically connected to a power line at a low voltage for a display operation period for displaying an image on the display panel (Na at Fig. 2, cathode is connected to VSS).
As to claim 12, Na disclose a method for driving a touch display device including a display panel including sub-pixels (Na at Figs. 1-2), 
a touch sensor including a touch electrode formed electrically in common with a common electrode of a light-emitting diode included in the sub-pixels (Na at Figs 1-2; ¶ [0050]), and 
a touch driver configured to sense the touch sensor (Na at Figs.  1-2, 8, touch driving circuit 124; ¶ [0041]), the method comprising: 
causing the sub-pixels to emit light based on a signal to the common electrode for a display operation during a turn-on period of an emission control transistor for controlling emission of the light emitting diode to display an image on the display panel (Na at Figs. 2, 7, emission transistor ET; ¶ [0057]-[0058]); and 
sensing a voltage status of the common electrode of the light emitting diode for a touch operation during a turn-off period of an emission control transistor for controlling emission of the light-emitting diode for touch sensing of the touch sensor (Na at Figs. 2, 7; ¶ [0041], [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0316740 A1, Published November 2, 2017) in view of Na (US 2018/0113531 A1, Published April 26, 2018).
As to claim 15, Yang discloses a touch display device, comprising: 
a display panel including sub-pixels (Yang at Figs. 3-4; ¶ [0002]), 
the sub-pixels including: a light-emitting diode having a cathode electrode and an anode electrode (Yang at Fig. 3, OLED); and 
an emission control transistor electrically connected to the light-emitting diode and configured to control emission of the light-emitting diode (Yang at Fig. 3, transistor M6), 
the emission control transistor having a turn-off period and a turn-on period (Yang at Figs. 3-4, processes 1-3).
Yang does not disclose a touch sensor including a touch electrode formed electrically in common with the electrode of the light-emitting diode included in the sub-pixels; and a touch driver configured to sense the touch sensor, wherein the light-emitting diode emits light during the turn-on period of the emission control transistor, wherein the touch sensor detects either the presence or absence of a touch based on the touch electrode during the turn-off period of the emission control transistor, and wherein at least one of the cathode electrode or the anode electrode of the light-emitting diode is the touch electrode for the turn-off period of the emission control transistor.
However, Na does disclose a touch sensor including a touch electrode formed electrically in common with the electrode of the light-emitting diode included in the sub-pixels (Na at Figs. 1-2; ¶ [0038] discloses “Specifically, an anode electrode of an organic light-emitting diode disposed in each pixel P in the display panel may be used as the touch electrode TE for the touch panel.”); and 
a touch driver configured to sense the touch sensor, wherein the light-emitting diode emits light during the turn-on period of the emission control transistor (Na at Figs. 1-2, 8, touch driving circuit 124), 
wherein the touch sensor detects either the presence or absence of a touch based on the touch electrode during the turn-off period of the emission control transistor (Na at Fig. 2; ¶ [0057], [0059] discloses “In the touch period, the emission transistor ET and the scan transistor SCT can be turned off.”), and 
wherein at least one of the cathode electrode or the anode electrode of the light-emitting diode is the touch electrode for the turn-off period of the emission control transistor (Na at Fig. 2, ¶ [0059] discloses “In the touch period, the emission transistor ET and the scan transistor SCT can be turned off. The switching transistor SWT can be turned on. In the touch period, a touch-driving signal is supplied to the data line DL and is then transmitted to the anode electrode AE, so that the anode electrode AE can be used as a touch electrode.”).
Yang discloses a base OLED based touchscreen device upon which the claimed invention is an improvement.  Na discloses a comparable OLED based touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Yang the teachings of Na for the predictable result of reducing thickness of the panel or lowering manufacturing cost (Na at ¶ [0020]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Na as applied to claim 15 above, and further in view of Mizuhashi (US 2018/0181242 A1, Published June 28, 2018).
As to claim 16, the combination of Yang and Na discloses the touch display device of claim 15, further comprising:… 
wherein the display operation period corresponds to the turn-on period of the emission control transistor, and wherein the touch operation period corresponds to the turn-off period of the emission control transistor (Na at ¶ [0057]-[0059]).
The combination does not disclose a selector having an input terminal, a first output terminal, and a second output terminal, the selector electrically connected to the cathode of the light-emitting diode, the selector configured to either electrically connect between the first output terminal and the input terminal or electrically connect between the second output terminal and the input terminal based on a select signal, wherein the selector is electrically connected to the first output terminal during a display operation period for displaying an image on the display panel, wherein the selector is electrically connected to the second output terminal during a touch operation period for touch sensing on the touch sensor.
However, Mizuhashi does disclose a selector having an input terminal, a first output terminal, and a second output terminal (Mizuhashi at Fig. 11, switch 1101), 
the selector electrically connected to the cathode of the light-emitting diode, the selector configured to either electrically connect between the first output terminal and the input terminal or electrically connect between the second output terminal and the input terminal based on a select signal (Mizuhashi at Fig. 11, switch 1101 connects cathode to either PVSS or Active), 
wherein the selector is electrically connected to the first output terminal during a display operation period for displaying an image on the display panel (Mizuhashi at Fig. 11, PVSS to cathode; ¶ [0096] discloses “In a light emission period excluding a touch detection period, the switch 1101 electrically connects the cathode terminal of the light emitting element D1 and the cathode power supply line 505.”), 
wherein the selector is electrically connected to the second output terminal during a touch operation period for touch sensing on the touch sensor Mizuhashi at Fig. 11, PVSS to cathode; ¶ [0096] discloses “On the other hand, in the touch detection period, the switch 1101 electrically connects the cathode terminal of the light emitting element D1 and the touch sensor driving signal line 1103 to each other”).
The combination of Yang and Na discloses a base OLED based touchscreen device upon which the claimed invention is an improvement.  Mizuhashi discloses a comparable OLED based touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Yang and Na the teachings of Mizuhashi for the predictable result of providing improved detection accuracy (Mizuhashi at ¶ [0024]).

Allowable Subject Matter
Claims 6, 7, 9, 10, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
HT
As to claim 5, Na discloses the touch display device of claim 1, wherein the electrode of the light-emitting diode includes a cathode and an anode (Na at Fig. 2, OLED), and further comprising 
a first control transistor disposed between a gate electrode of the emission control transistor and the anode of the light-emitting diode, wherein the first control transistor is turned on for a display operation period for displaying an image on the display panel.

6. The touch display device of claim 5, further comprising a second control transistor disposed between the anode of the light-emitting diode and a sensing channel of the touch driver, wherein the second control transistor is turned on for a touch operation period for touch sensing of the touch sensor.

7. The touch display device of claim 6, wherein each of the first control transistor and the second control transistor is configured as either an n-type transistor or a p-type transistor.

As to claim 9, Na discloses the touch display device of claim 1, further comprising: 
a selector configured to electrically connect a cathode of the light-emitting diode to a power line at a low voltage for a display operation period for displaying an image on the display panel and to cause the cathode of the light-emitting diode to electrically float for a touch operation period for touch sensing of the touch sensor; 
a first control transistor disposed between a gate electrode of the emission control transistor and the anode of the light-emitting diode and turned on for the display operation period; and a second control transistor disposed between the anode of the light-emitting diode and the sensing channel of the touch driver and turned on for the touch operation period, 
wherein the electrode of the light-emitting diode is the anode.

As to claim 10, Na discloses the touch display device of claim 1.
Na does not disclose a selector configured to electrically connect a cathode of the light-emitting diode to a power line at a low voltage for a display operation period for displaying an image on the display panel and to electrically connect the cathode of the light-emitting diode to the touch driver for a touch operation period for touch sensing of the touch sensor; and a first control transistor disposed between a gate electrode of the emission control transistor and the anode of the light-emitting diode and turned on for the display operation period, wherein the electrode of the light-emitting diode is the cathode.
However, Mizuhashi does disclose a cathode of the light-emitting diode to a power line at a low voltage for a display operation period for displaying an image on the display panel and to electrically connect the cathode of the light-emitting diode to the touch driver for a touch operation period for touch sensing of the touch sensor; and 
a first control transistor disposed between a gate electrode of the emission control transistor and the anode of the light-emitting diode and turned on for the display operation period, wherein the electrode of the light-emitting diode is the cathode.

11. The touch display device of claim 1, further comprising: 
a first control transistor disposed between a gate electrode of the emission control transistor and an anode of the light-emitting diode and turned on for a display operation period for displaying an image on the display panel; and 
a second control transistor disposed between a cathode of the light-emitting diode and the sensing channel of the touch driver and turned on for a touch operation period for touch sensing of the touch sensor, 
wherein the electrode of the light-emitting diode is the cathode.

As to claim 13, Na discloses the method of claim 12, wherein sensing one of electrodes of the light emitting diode comprises: 
causing a cathode of the light-emitting diode to electrically float for the touch operation period (); 
turning off a first control transistor disposed between a second electrode of the emission control transistor and an anode of the light-emitting diode (); 
turning on a second control transistor disposed between the anode of the light-emitting diode and a sensing channel of the touch driver; and 
sensing the anode of the light-emitting diode.

As to claim 14, Na discloses the method of claim 12, wherein sensing one of electrodes of the light emitting diode comprises: electrically connecting the cathode of the light-emitting diode to the touch driver for the touch operation period; 
turning off a first control transistor disposed between the second electrode of the emission control transistor and the anode of the light-emitting diode; and sensing the cathode of the light-emitting diode.

17. The touch display device of claim 16, further comprising: a touch sensing line having a first end and a second end opposite the first end; and a touch driver electrically connected to the first end of the touch sensing line, wherein the touch driver includes: an amplifier having a non-inverting terminal, an inverting terminal, and an output terminal; and a feedback capacitor electrically connected between the inverting terminal and the output terminal, wherein the second output terminal of the selector is electrically connected to the second end of the touch sensing line, and wherein the first output terminal of the selector is electrically connected to a power supply.
18. The touch display device of claim 15, further comprising: 
a selector having an input terminal, a first output terminal, and a second output terminal, the selector electrically connected to the cathode of the light-emitting diode, the selector configured to either electrically connect between the first output terminal and the input terminal or electrically connect between the second output terminal and the input terminal based on a select signal; 
a touch sensing line having a first end and a second end opposite the first end; and a touch driver electrically connected to the first end of the touch sensing line, 
the touch driver including: an amplifier having a non-inverting terminal, an inverting terminal, and an output terminal; and a feedback capacitor electrically connected between the inverting terminal and the output terminal, wherein the second end of the touch sensing line is electrically connected to the anode of the light-emitting diode, wherein the second output terminal of the selector is electrically floating, wherein the first output terminal of the selector is electrically connected to a power supply wherein the selector is electrically connected to the first output terminal during a display operation period for displaying an image on the display panel, wherein the selector is electrically connected to the second output terminal during a touch operation period for touch sensing on the touch sensor.
19. The touch display device of claim 15, further comprising: a first transistor electrically connected to the anode of the light-emitting diode, the first transistor configured to be controlled based on a first control signal; 
a second transistor electrically connected to the cathode of the light-emitting diode, the second transistor configured to be controlled based on a second control signal opposite of the first control signal; 
a touch driver electrically connected to the second transistor, 
the touch driver including: an amplifier having a non-inverting terminal, an inverting terminal, and an output terminal; and a feedback capacitor electrically connected between the inverting terminal and the output terminal, wherein the first transistor is turned on for the display operation period and turned off for the touch operation period, wherein the second transistor is turned off for the display operation period and turned on for the touch operation period, wherein the display operation period corresponds to the turn-on period of the emission control transistor, and wherein the touch operation period corresponds to the turn-off period of the emission control transistor.
20. The touch display device of claim 15, further comprising: a first transistor electrically connected between the anode of the light-emitting diode and the emission control transistor, the first transistor configured to be controlled based on a first control signal; a second transistor electrically connected to the anode of the light-emitting diode, the second transistor configured to be controlled based on a second control signal opposite of the first control signal; a touch driver electrically connected to the second transistor, the touch driver including: an amplifier having a non-inverting terminal, an inverting terminal, and an output terminal; and a feedback capacitor electrically connected between the inverting terminal and the output terminal, a selector having an input terminal, a first output terminal, and a second output terminal, the input terminal of the selector electrically connected to the cathode of the light-emitting diode, the selector configured to either electrically connect between the first output terminal and the input terminal or electrically connect between the second output terminal and the input terminal based on a select signal of the selector; 
wherein the first output terminal of the selector is electrically connected to a power supply, wherein the second output terminal of the selector is electrically floating, wherein the selector is electrically connected to the first output terminal during a display operation period for displaying an image on the display panel, wherein the selector is electrically connected to the second output terminal during a touch operation period for touch sensing on the touch sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
09/10/2022